Citation Nr: 1630062	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  08-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for residuals of ulcerative colitis, to include colon (a.k.a. large bowel or large intestine) resection, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter was remanded by the Board in December 2011 for development, and was denied by the Board in June 2014.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In December 2015, the Court vacated and remanded the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran alleges that he is entitled to a rating in excess of 50 percent for his residuals of a bowel resection subsequent to treatment for ulcerative colitis.  The 50 percent rating was assigned on an extraschedular basis, and the Court determined that the Board must review such a rating de novo.  

The Veteran's disorder was initially rated on a schedular basis under 38 C.F.R. § 4.114, Diagnostic Code 7323, which pertains to ulcerative colitis.  While an extraschedular rating by the Director is in effect, as the Board may review such a determination on a de novo basis, it may also determine if such an alteration in the rating provision was correct.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (observing that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"). 

In viewing the evidence in a manner most favorable to the Veteran, the resection, which is evaluated under Code 7329 and provides for a maximum 40 percent schedular evaluation, can be considered as a residual of ulcerative colitis and, if a more favorable rating may be achieved, can be rated, with other symptoms of the colitis, under Code 7323.  See 38 C.F.R. § 4.114, Diagnostic Codes 7323, 7329.  A rating under Code 7323 allows for a maximum 100 percent schedular evaluation, and thus, the Board will consider the claim for an increase under such a rating.  

However, at issue is the current level of severity of the residuals of colitis.  The Veteran was last examined in 2010, which is now six years in the past, and he has reported various symptoms of debility of growing severity. 

The Board will therefore remand the claim for an updated VA gastrointestinal examination other development. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA gastrointestinal treatment records for the Veteran.  Should no records be found after an exhaustive search, so annotate the record.  Ask the Veteran to provide information regarding any recent treatment he has had for his ulcerative colitis, and should he identify such treatment, ask that he provide copies of these records to VA.  Alternatively, he may provide the names, locations, and dates of his private treatment, and subsequent to the receipt of the appropriate waivers, it is directed that those records be obtained.  As with the VA records, should nothing be located after exhaustive efforts have been made, the record should be so annotated.   

2. Advise the Veteran that he may submit any medical and non-medical evidence supportive of any contention that his disorder may be evaluated on an extraschedular basis. 

3.  Schedule the Veteran for a comprehensive VA gastrointestinal examination with a gastroenterologist (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency in internal medicine and fellowship in gastroenterology).  The examiner must respond to the following inquires: 

a. Do the Veteran's ulcerative colitis residuals, to include lage bowel resection residuals, present residual disability in the form of marked malnutrition, anemia, or general debility with or without serious complications such as liver abscess?  

b. Do any residuals of ulcerative colitis present numerous attacks a year with malnutrition? 

c. In the examiner's medical judgment, is the Veteran's service-connected gastrointestinal disability picture best categorized as "severe" or "pronounced" in nature?

d. In periods of remission of his ulcerative colitis  residual disability (even if there is remission for long periods due to the bowel resection), is the Veteran's overall health only fair in nature?  

e. What are the functional impairments associated with the Veteran's ulcerative colitis residuals, to include his large bowel resection?  Specifically, what is the level of impairment associated with occupational functioning?  If the Veteran is unable to gain and maintain employment as a result of his colitis residual disability, such a fact should be specifically expressed.  

ALL CONCLUSIONS SHOULD BE ACCOMPANIED BY APPROPRIATE EXPLANATIONS.

4.  Following completion of the above-directives, readjudicate the appeal, including if appropriate consideration of 38 C.F.R. § 4.114, Diagnostic Codes 7323 and 7329. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




